Citation Nr: 1216711	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  05-11 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected right foot disability.

3.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to a service-connected right foot disability.

4.  Entitlement to service connection for a left foot disorder.

5.  Entitlement to service connection for a stomach disorder.

6.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.  This included service in the Republic of Vietnam (RVN) from April 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Service connection for a psychiatric disorder (including posttraumatic stress disorder (PTSD), anxiety, and depression), neck sprain, stress fracture of the navicular bone of the right foot, nerve damage of the right arm, hearing loss, tinnitus, a lower back condition, a bilateral knee condition, a bilateral ankle condition, a left foot condition, nervous stomach/acid reflux, and headaches was denied therein.  The Veteran perfected an appeal as to each of these determinations.

In a December 2005 rating decision, the RO granted service connection for a psychiatric disorder and for right foot navicular bone stress fracture.  The benefit sought was awarded for these two issues, in other words.  Accordingly, they are no longer part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim); Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement ceases to be valid if the RO grants the benefit sought on appeal, or the veteran withdraws the appeal).  

This matter previously was before the Board in January 2008, at which time all issues were remanded for additional development.  It also previously was before the Board in August 2010.  Service connection for a neck disorder, nerve damage of the right arm, a bilateral hearing loss disorder, and bilateral tinnitus were denied.  These issues thus are not listed above.  All other issues once again were remanded for additional development.

The development directed on remand fully or at least substantially has been completed.  Accordingly, adjudication on the merits now may proceed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the current low back disorder is in any manner related to service.

2.  The preponderance of the evidence does not show that the current bilateral knee disorder is in any manner related to service or to his service-connected right foot disability.

3.  The preponderance of the evidence does not show that the current bilateral ankle disorder is in any manner related to service or to his service-connected right foot disability.

4.  The preponderance of the evidence does not show that the Veteran currently has a left foot disorder.

5.  The preponderance of the evidence does not show that the current stomach disorder is in any manner related to service.

6.  The preponderance of the evidence does not show that the current headache disorder is in any manner related to service.
CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2011).

2.  The criteria for establishing service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09, 3.310 (2011).

3.  The criteria for establishing service connection for a bilateral ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09, 3.310 (2011).

4.  The criteria for establishing service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  The criteria for establishing service connection for a stomach disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2011).

6.  The criteria for establishing service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran was notified by letter dated in July 2003 of the evidence required for establishing service connection and his and VA's respective duties for obtaining evidence.  A March 2006 letter informed him of how VA determines disability ratings and effective dates when service connection is granted.  Pursuant to the Board's January 2008 remand, this information was repeated in a February 2008 letter.  The letter additionally set forth the criteria for establishing service connection, both for newly incurred and preexisting disorders, and again set forth the evidence required in this regard as well as the Veteran's and VA's respective duties for obtaining evidence.  In compliance with the Board's August 2010 remand, a later August 2010 letter and an October 2010 letter contained information regarding the criteria for establishing service connection for a preexisting disorder.  The latter letter also contained information regarding the criteria for establishing service connection on a secondary basis.  It further repeated the notification concerning the evidence required for establishing service connection, the Veteran's and VA's respective duties for obtaining evidence, and how VA determines disability ratings and effective dates when service connection is granted.

In a February 2012 Informal Hearing Presentation (IHP), the Veteran's representative argued that service connection for a preexisting disorder had not been addressed sufficiently.  The Board, as implied by the above, disagrees.  It is true that the presumption of soundness as it related to preexisting disorders was not addressed as directed in the Board's August 2010 remand.  However, both of the Board's remands addressed the presumption of soundness.  Copies of these remands were sent to the Veteran, which would have put a reasonable person on notice as to the evidentiary requirements.  Of further note is that he has representation.  See Overton v. Nicholson, 20 Vet. App. 427 (2006) (holding that representation by counsel "is a factor that must be considered" with respect to notice).  Finally, because the Board is not rebutting the presumption of soundness, there can be no prejudice to the Veteran.  

Other than the above, neither the Veteran nor his representative has alleged prejudice with respect to notice as is required.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the above shows that VA's duty to notify has been satisfied.  The July 2003 letter predated the initial adjudication by the RO, who in this case is the AOJ, in August 2003.  It addressed some but not all notice elements.  The rest, to include the later-required disability rating and effective date elements (as Dingess was not decided until 2006), were addressed in letters dated after the initial adjudication.  Yet some of these letters did predate readjudication by the RO/AOJ in a March 2010 supplemental statement of the case (SSOC) and all predated readjudication in a December 2011 SSOC.  To the extent notice timing defects exist, they therefore have been cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a timing problem can be cured by issuance of compliant notice followed by readjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (same).

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA has obtained the Veteran's service treatment records and service personnel records.  Documentation concerning in-service helicopter crashes/hard landings reported by the Veteran was requested from a variety of sources in compliance with the Board's January 2008 remand.  Some such documentation was obtained as a result.  VA also has obtained the Veteran's VA treatment records through early 2005.  No pertinent private treatment records concerning him have been obtained by VA.  As provided for in the January 2008 remand, he was requested to identify additional VA treatment records and private treatment records in the aforementioned February 2008 letter.  No response was received.  "The duty to assist is not always a one-way street. If a [V]eteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (Claimant has obligation to cooperate in the development of evidence pertaining to claim, and failure to do so puts claimant at risk of an adverse adjudication based on an incomplete and underdeveloped record.).  

A June 208 VA medical examination complete with medical opinions was conducted as directed in the Board's January 2008 remand.  Pursuant to the Board's August 2010 remand, clarification of the medical opinions was procured in October 2010.  The examiner reviewed the Veteran's claims file and medical records (which included diagnostic testing), interviewed the Veteran regarding his pertinent history, and conducted a physical assessment.  The examiner also arranged for diagnostic testing, but the Veteran failed to report.  Next, the examiner rendered diagnoses.  The examiner finally opined as to whether or not each disorder diagnosed had a service etiology, to include incurrence therein as well as aggravation therein and a link to the service-connected right foot disability as applicable.  Since the VA medical examination, medical opinions, and opinions clarification answer all questions necessary to render the determination made herein, the Board finds them collectively to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Other than the representative's aforementioned argument, neither the Veteran nor his representative has identified any particular additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Thus, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran contends that he sustained a stress fracture to his left foot during service in basic training, that in-service hard landings/minor crashes in a helicopter injured his low back, knees, ankles, and left foot, and that he experienced stomach problems and headaches during service.  He further contends, whether explicitly or impliedly, that he has had left foot, low back, bilateral knee and ankle, stomach, and headache problems ever since.  The Veteran's representative contends that the bilateral knee and ankle problems may be attributable to the service-connected right foot navicular bone stress fracture.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 1110.

To establish direct service connection, there generally must be medical or satisfactory lay evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as arthritis or peptic ulcers (gastric or duodenal) to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed herein.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

The Board finds that service connection is not warranted for a low back disorder, bilateral knee disorder, bilateral ankle disorder, left foot disorder, stomach disorder, or headache disorder.  Neither the requirements for direct service connection nor the requirements for presumptive service connection or secondary service connection where applicable have been fulfilled.

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his formal claim in July 2003.  Since that time, disorders of his low back, knees, ankles, and stomach have been diagnosed.  Headaches additionally have been diagnosed.  No diagnosis has been made with respect to the left foot.

A March 2003 VA treatment record includes a diagnosis of musculoskeletal pain made in relation to the Veteran's lower back.  VA treatment records beginning in April 2003 reflect a diagnosis of chronic back pain.  "Pain alone, without a diagnosed or identifiable underlying disease or injury, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (dismissed in part and vacated in part on other grounds in Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  However, VA x-rays and magnetic resonance imaging (MRI) dated in 2003 showed the underlying diseases or injuries of mild compression, narrowed discs, Schmorl node, endplate defect, and facet arthropathy.  Degenerative joint disease (DJD) of the lumbosacral area additionally was diagnosed in the aforementioned April 2003 VA treatment record and degenerative arthritis of the lumbar spine at the June 2008 VA medical examination.  

VA treatment records beginning in February 2002 reflect diagnoses of headaches or migraines.  Although no diagnosis of a stomach disorder was made, a VA treatment record dated in December 2003 referenced gastroesophageal reflux disease (GERD).  VA treatment records are silent with respect to diagnoses concerning the Veteran's knees and ankles.  Yet the June 2008 VA medical examination contains diagnoses of degenerative arthritis of the knees and ankles, supported by findings of limited range of motion rather than x-rays or other diagnostic tests, in addition to migraine headaches and GERD.  

VA treatment records include a single diagnosis of "feet pain from mild traumatic arthritis" made in June 2004.  As such, it was found that pain to include of the left foot was accompanied by the underlying disease or injury of traumatic arthritis.  Yet no explanation for finding traumatic arthritis was provided.  Unlike above with respect to the knees and ankles, there was no evidence to support finding arthritis of any kind or any other underlying disease or injury in June 2004.  VA treatment records, to include those dated both before and after this time, do not document that x-rays or other diagnostic tests of the Veteran's left foot ever were completed.  Relevant physical assessment conducted in June 2004 consisted solely of an analysis of the Veteran's gait, which was normal.  The diagnosis is rejected for these reasons.

Status post stress fracture of the left foot was diagnosed at the June 2008 VA medical examination.  This was noted to be in error in the October 2010 clarification, however.  Specifically, the stress fracture was found to refer to the right foot instead of the left.  Service connection indeed was granted for right foot navicular bone stress fracture, as noted above.  No underlying disease or injury was found with regard to the left foot at the aforementioned medical examination other than mild flat foot.  The Veteran's gait was normal, there was good alignment of the Achilles tendon and the parts of the foot, and there was no deformity, tenderness, painful motion, weakness, edema, or instability.  As noted above, x-rays were not taken due to the Veteran's failure to report for them.  See Kowalski, 19 Vet. App. at 178.

Acknowledgement is given to the fact that the Veteran has reported left foot symptoms.  VA treatment records and the June 2008 VA medical examination document his complaints of such symptoms.  He is competent in this regard because the symptoms would be personally experienced by him.  Layno v. Brown, 6. Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  

However, laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A left foot disorder inherently is not simple to identify since there are numerous such disorders which often have overlapping symptoms.  It is impossible for the Veteran simply to be reporting a contemporary medical diagnosis of a left foot disorder or for his description of symptoms to be used in support of a later diagnosis of a left foot disorder by a medical professional because, as discussed above, no such diagnosis exists.  He therefore is not competent to state that he has a left foot disorder.

In sum, the preponderance of the evidence shows a current disability of the low back, knees, ankles, and stomach as well as headaches but does not show a current disability of the left foot.  The benefit of the doubt rule thus is not applicable regarding the left foot.  Indeed, there can be no valid claim absent a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service connection for a left foot disorder accordingly is denied on this basis.  It is unnecessary to proceed by considering whether the other requirements for establishing this benefit under all applicable theories are met since doing so would not alter this determination.

The next question is whether the Veteran incurred an injury or disease during service or aggravated a preexisting injury or disease during service.  In this regard, a Veteran is presumed to be in sound condition upon entry into service except as to defects, infirmities, or disorders noted at that time or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  "History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).

Lay evidence is not sufficient to conclude that a condition was noted at entrance into service or clearly and unmistakably existed prior to service.  Paulson v. Brown, 7 Vet. App. 466 (1995) (holding that a lay person's account of what a physician may or may not have diagnosed is insufficient); Leshore v. Brown, 8 Vet. App. 406 (1995) (holding that the mere transcription of medical history does not transform it into competent medical evidence merely because the transcriber is a medical professional).  This evidence instead must be considered along with medical evidence and accepted medical principles.  38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238 (1995).  

Service treatment records reveal that the Veteran's head, spine, lower extremities, and abdomen and viscera were found to be normal at his April 1968 service entrance examination.  Accordingly, it follows that no condition involving the low back, knees, ankles, stomach, or headaches was noted at that time.  

The Veteran reported swollen or painful joints, frequent or severe headache, frequent indigestion, and recurrent back pain in April 1968 prior to his entry into service.  This was summarized by the physician as right knee trouble at times, headache at times, and occasional indigestion.  However, no medical evidence exists regarding any of these problems before service.  The examiner who conducted the June 2008 VA medical examination found that headaches preexisted service, but this was based on the Veteran's self report.  Clear and unmistakable evidence that any pertinent condition preexisted service thus is not found.   This finding renders it unnecessary to consider whether there is clear and unmistakable evidence that a preexisting condition was aggravated during service.

With no condition noted at the time of the Veteran's entry into service and no clear and unmistakable evidence that such a condition preexisted service and was aggravated therein, this matter is one of in-service incurrence (versus in-service aggravation).  No discussion of the evidence concerning aggravation, to include from the June 2008 VA medical examination with medical opinions and October 2010 medical opinions clarification, therefore is necessary.

The Veteran has indicated that he injured his low back, knees, and ankles as a result of in-service hard landings/minor crashes in a helicopter and had stomach problems and headaches during service.  He is competent in this regard because such would have been personally experienced by him.  See Layno, 6. Vet. App. at 465 (1994).  Once evidence is determined to be competent, a determination on whether it also is credible must be made.  Id. (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

In weighing credibility, VA may consider factors such as a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence in combination with other factors may lead to the determination the a lay witness is not credible.

The Veteran's credibility that he experienced at least one in-service hard landing/minor crash in a helicopter is unquestioned.  Indeed, such an incident in February 1970 has been confirmed by documentation from the National Archives and Records Administration.  That the Veteran injured his low back, knees, and ankles as a result as well as that he experienced stomach and headache problems during service is not credible, however.  Such injuries and problems are facially plausible.  They were hypothetically possible, in other words.  Yet several of the other credibility factors lead to the conclusion that they did not actually occur.  

First and second, the Veteran's report of in-service pertinent injuries/problems is inconsistent with the contemporaneous medical evidence and with his contemporaneous reports.  The aforementioned documentation concerning the in-service hard landing/minor crash in the helicopter specifically mentions that he sustained no injuries.  This is in stark contrast to the Veteran's statement that he was checked by a medic and told he was "sprained from head to toe."  Additionally, service treatment records do not document that he complained of/sought treatment for or was diagnosed with any low back, knee, or ankle problem, whether due to a hard landing/minor crash in a helicopter or otherwise.  They further do not document that he complained of/sought treatment for or was diagnosed with a stomach problem or headaches.  The Veteran denied having had frequent or severe headaches, frequent indigestion, and back trouble in April 1970 close to his separation from service (and only two months following the hard landing/minor crash in the helicopter).  While he reported cramps in his legs, he denied trick or locked knee.  His head, spine, lower extremities, and abdomen and viscera were found to be normal at his April 1970 service separation examination.  

Third, the timing of the Veteran's report of in-service pertinent injuries/problems has not gone unnoticed.  He did not so report prior to filing the instant July 2003 formal claim, but did so only during its pendency.  This considerable period of silence of over 33 years raises considerable suspicion as to his motive, the fourth and fifth credibility factors.  It indeed suggests that his report was made solely because of his self-interest in securing compensation from VA.

In-service incurrence of an injury or disease of the low back, knees, ankles, or stomach or of headaches therefore has not been established.  Even if each had been established, a nexus between such and the Veteran's current pertinent disabilities has not.  The examiner who conducted the June 2008 VA examination opined therein that there was no service nexus including via hard landings/minor crashes in a helicopter where relevant.  Aging instead was identified as the cause of the low back, bilateral knee, and ankle disabilities.  Tobacco abuse also was noted as a possible cause for these latter two disabilities.  See 38 U.S.C.A. § 1103(a) (West 2002) (Congress has prohibited the grant of VA compensation for disabilities due to the use of tobacco products during active service for claims filed after June 9, 1998); see 38 C.F.R. § 3.300(a) (implement regulation).  GERD was noted to be a common condition in the American population.  No cause was identified for headaches.  Yet VA treatment records that the Veteran attributed them to post-service motor vehicle accidents (MVAs).  

Acknowledgement is given to the physician's opinion in a December 2003 VA treatment record that the Veteran's current low back disability "did happen in the service."  Less weight is assigned to it than the aforementioned examiner's opinion.  Both the physician and the examiner, a nurse practitioner, are assumed competent to render medical opinions.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563 (2007).  Such opinions must be based upon medical history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Noted above was that the examiner reviewed the Veteran's claims file and medical records in addition to interviewing him.  The physician interviewed the Veteran also.  However, there is no indication that the physician reviewed the Veteran's claims file and medical records.  There further is no indication that the physician otherwise was aware of the contents of the Veteran's service treatment records and other VA treatment records comprising his claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008) (both holding that review of the claims file is unnecessary if the opiner is familiar with the Veteran's medical history).  Indeed, it appears that the physician's initial contact with the Veteran was in October 2003 only two months prior to the opinion being rendered.  Medical opinions also must be supported by reasoning or rationale.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120.  The examiner's rationale is set forth above.  The physician did not provide one.  Given the lack of knowledge concerning the Veteran's medical history, it follows that the physician's opinion is based solely on the Veteran's self-report, which history the Board has rejected as not credible.  See Leshore, 8 Vet. App. at 406.  

Acknowledgement also is given to the Veteran's belief that his current low back, bilateral knee and ankle, stomach, and headache disabilities are related to his incurrence of related injuries or diseases during service.  Such a belief sometimes suffices to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, this is not true here.  The question of nexus is medical in nature, especially in light of the complexities of the musculoskeletal, digestive, and neurological systems.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer it.  See Jones v. West, 12 Vet. App. 460 (1999).  As a layperson, the Veteran does not possess such this knowledge, training, and/or experience.  He accordingly is not competent to render a nexus opinion.  See Cromley, 7 Vet. App. at 376; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Turning to chronicity and continuity of symptomatology, the previous discussion makes clear that no relevant condition was shown to be chronic during service or even was noted during service.  It is reiterated that service treatment records document no complaints/treatment for or diagnoses within or upon separation from service.  Even if such complaint/treatment or diagnoses were found to be noted in-service, continuity of symptomatology does not exist.  The Veteran is competent to assert such continuity for the same reason as above, but like above he is not credible.  The assertion conflicts with his other assertion regarding headaches.  The MVAs to which the Veteran attributes his headaches were reported by him in VA treatment records to have occurred in 1982.  The assertion of continuity of low back, bilateral ankle and knee, and stomach symptomatology in addition to headaches also conflicts with the medical evidence.  The first showing of headaches and disabilities of the low back, knees, ankles, and stomach was not until February 2002 or thereafter.  This equates to almost 32 years post separation from service without evidence of pertinent medical treatment.  Continuity of treatment, as opposed to symptoms, is not required.  Savage, 10 Vet. App. at 488.  However, a prolonged period without such treatment is evidence against finding that onset was during service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

That leaves 38 C.F.R. § 3.303(d) with respect to direct service connection.  Each of the Veteran's current low back, bilateral knee, bilateral ankle, stomach, or headache disabilities was diagnosed after his separation from service, as discussed above.  Yet the above discussion also makes clear that the evidence does not establish a disease which was incurred during service.

For presumptive service connection, it is undisputed that the Veteran served more than 90 days during a period of war after December 31, 1946.  Indeed, his service spanned over one year and seven months.  All was during the Vietnam era.  See 38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f) (both defining the Vietnam era as beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the RVN during that period).  However, there is no indication that he ever has manifested the chronic disease of peptic ulcers.  The Veteran has manifested arthritis in his low back, knees, and ankles since DJD and degenerative arthritis have been diagnosed with respect to them.  Yet there is no indication that he manifested this arthritis at all, much less to a compensable degree, within one year from April 1970 when he separated from service.  It follows from the above continuity of symptomatology discussion that no relevant medical evidence exists between April 1970 and April 1971.  The Veteran is not competent to state that he had arthritis during this timeframe for the reasons given above.  Therefore, presumptive service connection has not been established.

Secondary service connection finally has not been established.  The examiner who conducted the June 2008 VA examination opined therein that there was no nexus between the Veteran's bilateral knee disability and bilateral ankle disability and his service-connected right foot navicular bone stress fracture.  This included being caused by as well as being secondary to the service-connected right foot disability.  In other words, the opinion included both being caused by as well as being aggravated by this disability.  To reiterate the above, this examiner instead identified aging and possibly tobacco abuse as causes.

In sum, the preponderance of the evidence is against the Veteran's entitlement to service connection for a low back disorder, bilateral knee disorder, bilateral ankle disorder, stomach disorder, or headache disorder under all applicable theories (general direct, chronicity and continuity of symptomatology, 38 C.F.R. § 3.303(d), presumptive, and secondary).  The benefit of the doubt rule therefore is inapplicable, and these benefits sought on appeal are denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for a left foot disorder is denied.

Service connection for a stomach disorder is denied.

Service connection for a headache disorder is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


